Citation Nr: 1232564	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance benefits, in excess of 3 months, under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active service from October 2002 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma. 

In his February 2009 substantive appeal (VA Form), the Veteran requested a Board hearing at the RO.  A hearing was scheduled in September 2009, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran received 45 months of educational assistance benefits under Chapter 35, Title 38, United States Code (Dependents Educational Assistance (DEA) program), and has been awarded 3 months of educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB program).  

2.  The Veteran's combined VA education benefits are limited by VA statute and regulation to 48 months. 


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional educational assistance benefits, in excess of 3 months, under the provisions of Chapter 30, Title 38, United States Code.  38 U.S.C.A. §§ 3695(a)(4) (West 2002); 38 C.F.R. § 21.4020(4) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

There are instances in which the VCAA has been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code (i.e., the laws changed by VCAA)).  In this case, the Veteran is seeking additional benefits under Chapter 33.

The Board also notes that, as will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  Therefore, the Board finds that no action is necessary under the VCAA.

Analysis

The Veteran's basic eligibility for Chapter 30 benefits is not at issue, as VA has already found him to be eligible for the receipt of these benefits.  Rather, this appeal involves whether the Veteran is entitled to additional Chapter 30 benefits under the law, beyond those already paid. 

The applicable criteria provide that but for certain exceptions, benefits awarded under 38 U.S.C.A. Chapter 30 entitle the recipient to 36 months of educational assistance.  38 U.S.C.A. § 3013(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 21.7072(a) (2011). 

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C.A. Chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C.A. Chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a) (West 2002 & Supp. 2011); 38 C.F.R. § 21.4020(a) (2011).

In this case, the evidence shows that the Veteran already received 45 months of educational benefits under 38 U.S.C.A. Chapter 35, DEA program.  The claims file includes an Education Master Record Status printout that verifies the Veteran received 45 months of DEA benefits and that these benefits were last paid in April 1997.  Therefore, he is only entitled to 3 months of educational benefits under the MGIB program (Chapter 30).  

The Board acknowledges the Veteran's argument that he is entitled to 36 months of educational benefits under the MGIB program.  This, however, does not take into account the 45 months of DEA benefits that he already received.  The Board points out that the Veteran did not report that he had previously received VA education benefits on his application for MGIB benefits, but he had not disputed this fact.  

In sum, there is no basis in law or fact whereby the Veteran may be granted more than 48 months of combined education benefits.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.  Therefore, the appeal as to the issue of entitlement to more than 3 months of MGIB benefits is denied. 


ORDER

Entitlement to additional educational assistance benefits, in excess of 3 months, under the provisions of Chapter 30, Title 38, United States Code (MGIB program) is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


